Title: To Thomas Jefferson from Christopher Gore, 10 September 1793
From: Gore, Christopher
To: Jefferson, Thomas



Sir
Boston Septr 10. 1793
 
Yesterday morning I receiv’d your favor of the 2d. instant, and this day preferr’d a complaint to Judge Lowell against Mr. Duplaine for wilfully and Knowingly opposing and obstructing the Deputy Marshal in an attempt to serve and execute a writ of the United States. This complaint was supported by the oaths of several witnesses. Mr. Duplaine was arrested, and brought before the judge who has recogniz’d him in the sum of 1000 dollars, with two sureties in the sum of 500 dollars each, for his appearance before the next circuit court, and answering to what may then be objected against him in behalf of the United States, especially to the subject of this complaint. I did not apprehend that Mr. Duplaine or any consul enjoy’d the privilege of a diplomatic character—but always consider’d persons of his quality amenable to the laws.
At the time this opposition to law took place, the judge of the district was absent, and I did not think it expedient to hazard an enquiry in a matter of this importance before a common justice of the peace. When the judge return’d the vessels were in possession of the Governor. The grand jury being soon, viz on the 12th. October, to attend the circuit court in Boston I thought it adviseable the process shoud originate
 
there. Having doubts whether the action of replevin woud lie in cases of this nature, I considerd the argument in favor of Duplaine drawn from this supposition at least plausible—and thinking there was no danger that Mr. Duplaine woud leave the district before the 12 Octr., I had concluded prior to the receit of your favor to delay any prosecution till the sitting of the Circuit Court. These reasons will shew why I did not make complaint against Mr. Duplaine at an earlier day.
I enclose evidence of the conduct of Mr. Duplaine in this transaction, which was taken in his presence and when he had counsel to cross examine the witnesses. These depositions were taken at the time of the enquiry into the truth of the complaint—thus they were taken with every advantage to Mr. Duplaine, thô he did not Know the purpose for which they were taken. Enclosed are copies of the representations made by me to Governor Hancock, my letter to Mr. Duplaine and note to Mr. Avery Secretary of the Commonwealth, also a copy of the writ under which the deputy marshal acted. I am sir with the greatest respect your most obed servt

C. Gore

